Citation Nr: 0925019	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-35 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to flat feet.

3.  Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to March 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a bilateral eye 
disorder.

This matter also comes before the Board on appeal from a May 
2006 rating decision, which denied entitlement to service 
connection for flat feet and a bilateral knee disability.  
The claims have been merged on appeal.

In a November 2006 decision, the Board determined that new 
and material evidence had been submitted to reopen the claim 
for a bilateral eye disorder; however, the de novo claim was 
remanded for further development and adjudication.  The claim 
has been returned to the Board and is now ready for appellate 
disposition.  The same Board decision remanded the claims for 
flat feet and a bilateral knee disability for issuance of a 
statement of the case (SOC) to the Veteran.  The SOC was 
issued in November 2007.  The Veteran perfected his appeal in 
January 2008.  The claims have been properly returned to the 
Board for appellate disposition.

The Veteran presented testimony before the Board in April 
2009.  The transcript has been associated with the claims 
folder.  

In a June 2008 rating decision, the RO denied entitlement to 
service connection for chronic low back pain.  The Veteran 
filed a notice of disagreement (NOD) and an SOC was issued in 
September 2008; however, the Veteran did not perfect his 
appeal.  38 C.F.R. § 20.302(b).  As the appeal period has 
expired, the Board does not have jurisdiction over the claim.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Flat feet existed prior to the Veteran's period of active 
military service and did not undergo an increase in severity 
of disability during said service.

3.  The competent evidence of record does not contain any 
currently diagnosed bilateral knee disability.  

4.  A chronic bilateral eye disorder was not incurred during 
the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for flat feet are not met.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008); Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

2.  The criteria for the establishment of service connection 
for a bilateral knee disability are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2008).

3.  The criteria for the establishment of service connection 
for a bilateral eye disorder are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for flat feet and a bilateral knee 
disability in correspondence sent to the Veteran in March 
2006 and February 2007.  These letters notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  

With regard to the claim for a bilateral eye disorder, the 
Board notes that the original posture of the claim was 
whether new and material evidence had been submitted.  To 
that end, VCAA letters were issued in October 2002 and 
January 2004, which notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  These letters also specifically notified the 
Veteran that his claim had been previously denied and the 
reason for the prior denial.  As noted in the Introduction, 
the Board determined that new and material evidence had in 
fact been submitted.  The de novo claim was remanded for 
further development, to include issuance of a VCAA letter.  
This was accomplished in February 2007.   

Notice pursuant to the Dingess decision was sent to the 
Veteran in February 2007.  
His claims were last readjudicated in the November 2007 SOC 
and supplemental statement of the case.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post-
service private treatment records, reports of VA examination, 
lay statements, and the transcript from the April 2009 Board 
hearing.   The Veteran has not identified any other evidence 
which has not been obtained nor has he submitted any consent 
forms to obtain outstanding treatment records, if any.

The Board notes that the Veteran submitted a letter from Dr. 
BHB in January 2008.  The Veteran waived initial RO 
adjudication of the newly submitted evidence.  As such, 
Remand for preparation of an SSOC is not necessary.  
38 C.F.R. § 20.1304(c).

The Board additionally notes that the Veteran testified that 
records from Family Health were no longer available.  See 
Decision Review Officer hearing dated in February 2008.  Any 
further attempts to obtain these records would be futile. 
38 C.F.R. § 3.159(c)(1).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a non service-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  


III. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Flat Feet

The Veteran contends that he is entitled to service 
connection for flat feet.  Specifically, he asserts that he 
had flat feet at entrance into service and that the flat foot 
disability was aggravated by "forced marches" in basic 
training.  See BVA Transcript at 4.

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

To rebut the presumption of sound condition under section 
1111 of the statute for disorders not noted on the entrance 
or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

In this matter, the Veteran's service treatment records show 
that bilateral pes planus was noted on the Veteran's January 
1963 enlistment examination.  The examiner found the flat 
feet to be not significant and non disabling.  In August 
1963, the Veteran complained of feeling that something was 
sticking in his foot.  He indicated that he could not put 
weight on his foot.  The provider noted marked pes planus, 
but no plantar fascial tenderness.  There were no further 
complaints in service and the Veteran's feet were evaluated 
as normal upon separation examination in January 1966.  

Thus, as flat feet were noted on the Veteran's January 1963 
enlistment examination and lay statements from the Veteran's 
friends and families, as well as statements from the Veteran 
himself, confirm that the Veteran had flat feet prior to 
service, it is clear that the flat-foot condition pre-existed 
the Veteran's period of active duty service.  38 C.F.R. 
§ 3.304(b).  In the case of aggravation, the pre-existing 
disease or injury will be considered to have been aggravated 
during service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase is due to the natural progress of the disease.  See 
38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(a).  

Here, there has been no showing that the flat feet underwent 
an increase in disability during service.  Wagner, 370 F.3d 
at 1096; 38 U.S.C.A. § 1153.  Significantly, while service 
treatment records show that the veteran was seen for flat 
feet in August 1963, no subsequent records document any 
treatment for flat feet through the remainder of the 
veteran's period of service ending in 1966. Additionally, the 
Veteran's feet were evaluated as normal upon separation 
examination in January 1966.  Subsequent to service, the 
first objective evidence of post-service complaints of pain 
associated with flat feet is contained in a March 2007 letter 
from Dr. BHB, some 31 years after discharge from service.  
This letter simply indicates the Veteran reported pain from 
flat feet, which stared during active service.  A December 
2008 letter from Dr. WM shows the Veteran had pain along the 
medial aspect of the plantar fascia for many years.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove that pre-existing flat feet were aggravated during 
the Veteran's period of active duty service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of objective evidence 
between the period of active military service ending in 1966 
and the first complaints of foot pain in 2007, is itself 
evidence which tends to show that the Veteran's current 
condition was not aggravated by his period of service.  

Moreover, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The Board is cognizant that the Veteran testified and 
submitted lay statements in support of his contentions that 
he has had foot pain since service of which he is competent 
to state.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.   See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  The Board can not give great weight 
and credibility to the Veteran's account in light of the lack 
of any treatment since service or any contemporaneous 
treatment records to document the claimed continuing pain 
arising from flat feet.  

While the Veteran contends that the his pre-existing flat 
feet were aggravated by his period of active military 
service, his statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Veteran is competent to discuss 
his symptoms, but he has no medical training and is not 
competent to offer an opinion as to his medical diagnosis,  
and its etiology.  As a final matter, the Board finds that a 
VA examination is not necessary in order to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  

In sum, the evidence of record does not show that the 
Veteran's pre-existing flat feet increased in severity during 
his period of active military service beyond the natural 
progression of the disease; the evidence is not in relative 
equipoise.  Accordingly, as the preponderance of the evidence 
is against the claim, the appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

B.  Bilateral Knee Disability

The Veteran asserts that he has a bilateral knee disability 
as a result of his flat feet.  
Based on a review of the evidence, the Board finds that 
service connection for a bilateral knee disability, is not 
warranted in this case on either a direct or secondary basis.  

At the outset, the Board notes that service connection has 
not been established for flat feet and as such, entitlement 
to service connection on a secondary basis is precluded.  The 
Veteran has not claimed service connection on a direct 
causation basis, but the Board has also considered whether 
service connection may be awarded on this basis.  

In this regard, the service treatment records are devoid of 
complaints, treatment, or a diagnosis of a bilateral knee 
disability.  Additionally, knee problems were not noted on 
examination prior to separation from service.  Post-service, 
the first objective complaints of knee pain are contained in 
a March 2007 letter from Dr. BHB.  This letter simply 
indicates the Veteran's flat feet contributed significantly 
to his knee pain.  A December 2008 letter from Dr. WM shows 
the Veteran had pain along the medial aspect of the plantar 
fascia for many years, which also caused knee pain.  

The lack of objective evidence between the period of active 
military service ending in 1966 and the first complaints of 
pain in 2007, is itself evidence which tends to show that the 
Veteran's current knee pain was not the result of the 
Veteran's period of active military service.  See Maxson, 
supra.  

Moreover, it is important to point out at this juncture that 
pain is not in and of itself a disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, the 
basic compensation statutes cannot be satisfied).  There is 
no indication the Veteran has been diagnosed with a bilateral 
knee disability. While the Board notes that a November 2004 
letter from Dr. BHB indicates the Veteran had "arthritis," 
there was no indication it was of the knees.  Even assuming 
it was, this was clearly outside the one-year presumptive 
period for arthritis.  38 C.F.R. §§ 3.307, 3.309.
  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter.  38 C.F.R. §§ 3.303, 3.307, 
3.309.  The Board acknowledges that while the Veteran is 
competent to discuss his symptoms, he has no medical training 
and is not competent to offer a medical opinion as to his 
diagnosis or its etiology.  Espiritu, 
 2 Vet. App. at 494-95.  

As a final matter, the Board finds that a VA examination is 
not necessary in order to decide the claim as there is no 
evidence of a current bilateral knee disability, an event, 
injury, or disease in service, or that any current complaints 
may be associated with such.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas, 18 Vet. App. at 517.  

In sum, service connection has not been established for flat 
feet, which precludes an award based on secondary causation.  
The evidence of record does not show a bilateral knee 
disability in service or any current diagnosis thereof; the 
evidence is not in relative equipoise.  Accordingly, as the 
preponderance of the evidence is against the claim, the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.    

C.  Bilateral Eye Disorder

The Veteran contends that he is entitled to service 
connection for a bilateral eye disorder.  He has advanced two 
theories of entitlement.  He originally asserted that he 
"caught a cold" in his eye as a result of exposure to 
herbicides during his overseas service in Korea.  He 
indicated this resulted in an infection, which to date he 
still suffers from.  He now contends that conjunctivitis 
first noted in service was misdiagnosed and was actually 
early onset glaucoma. 

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
that the appeal as to this issue will be denied.

The Board is going to quickly address the first theory of 
entitlement, i.e. that a bilateral eye disorder is the result 
of herbicide exposure in service.  While the Veteran served 
during the Vietnam Era, he did not serve in the Republic of 
Vietnam, nor does he contend as such, so he is not presumed 
to have been exposed during his period of service to an 
herbicide agent.  38 U.S.C.A. § 1116(f).   In fact, the 
Veteran maintains that he was exposed while stationed in 
Korea.  The Veteran's service personnel records show that he 
was in Korea from November 1963 to November 1964.  The United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) indicated in July 2006 that herbicides were used 
in Korea between 1967 and 1969. According to USASCRUR, the 
Veteran was already discharged from service by the time 
herbicide use began in Korea in 1967.  While the Veteran 
maintained that his unit actually applied such herbicide to 
eliminate foliage and afford themselves a better view of the 
enemy, USASCRUR revealed that no United States personnel were 
known to have been actually involved in their application.  
Based on this, the Board does not find this theory of 
entitlement credible, and as result, shall focus on the 
arguments advanced next.

Service treatment records dated in March 1963 show the 
Veteran had conjunctivitis,  a probable bacterial infection 
in the right eye.  Thereafter in May 1964, the provider noted 
a slight injection of sclera in the lateral cornea of the 
right eye.  The Veteran was diagnosed with mild 
conjunctivitis.  There were no further complaints in service.  
The January 1966 separation eye examination was normal.

The mere fact that the Veteran was treated for conjunctivitis 
in service is not enough to establish that a chronic 
bilateral eye condition manifested during his active duty 
service.  38 C.F.R. § 3.303(b).  Post-service, the first 
evidence of increased intraocular pressure was in January 
1989.  This represents a 23-year evidentiary gap in this case 
between the Veteran's discharge from service in 1966.  Such a 
long period of time without treatment for the reported 
condition tends to disprove that a chronic bilateral eye 
disorder first manifested in service and has been ongoing 
since.  See Maxson, supra.; see also Forshey, 12 Vet. at 74.

Increased intraocular pressure was again noted upon VA 
examination in December 1991.  The examiner did not render a 
diagnosis of glaucoma, but simply a vague history thereof.  
There were no glaucomatous changes in the cups and the 
gonioscopy showed open angles.

Private medical records continued to note increased 
intraocular pressure up until 1995.  Though there remains a 
question as to the actual diagnosis of glaucoma based on 
these earlier records, the Board shall presume he has this 
condition.  What remains to be determined is whether any 
current eye disorder is related to the Veteran's period of 
service. 

In support of his claim, the Veteran has submitted various 
statements from Dr. BHB, a Family Practice Physician, which 
indicate the Veteran carried a diagnosis of glaucoma, for 
which he was receiving treatment.  In May 2005, Dr. BHB 
indicated the Veteran had an illness in service, a painful 
right eye, which was diagnosed a conjunctivitis.  Dr. BHB 
stated that occasionally glaucoma will begin with a painful 
red eye.  He concluded that conjunctivitis diagnosed in 
service was likely to be early glaucoma instead of 
conjunctivitis.  

In January 2006, Dr. BHB indicated that he reviewed the 
Veteran's service treatment records and noted a visit 
regarding red eye with the diagnosis of conjunctivitis.  He 
again indicated that occasionally pressure problems in the 
eye can present as a red eye.  He concluded that there was a 
possibility that the Veteran's present eye condition began 
while in service. 

The Veteran was afforded a VA examination in August 2006.  
The examiner reviewed the service treatment records and 
performed an eye examination.  The Veteran was diagnosed with 
glaucoma versus ocular hypertension.  The examiner noted the 
Veteran had a history of conjunctivitis in service.  The 
examiner also noted that intraocular pressure was not 
recorded at the time.  The examiner indicated that she was 
unable to comment on whether or not the Veteran had high 
intraocular pressure at the time.  However, the examiner did 
opine that it was less likely that conjunctivitis was related 
to glaucoma.  

The VA examiner provided an addendum opinion in February 
2007.  The examiner indicated that the Veteran's service 
treatment records, as well as later examinations by various 
optometrists were reviewed.  The examiner opined that the 
Veteran's glaucoma was not likely related to the 
conjunctivitis episode he had in service.  The examiner 
indicated that it was unlikely that glaucoma was present at 
the time of service, since intraocular pressure was not 
recorded.  The examiner noted that while glaucoma can present 
with a red, painful eye, which was usually an acute 
glaucomatous attack, this could not be resolved without 
appropriate treatment, i.e. drops and a laser treatment at 
the time.  The service treatment records did not show that 
the Veteran was afforded any such treatment.  

The examiner further noted that upon examination previously, 
the gonioscopy used on the Veteran showed opened angles which 
was not consistent with angle closure glaucoma.  Finally, the 
examiner indicated that various visual fields performed in 
the past, to include the Humphrey visual fields dated in 
February 1989, were normal in both eyes and showed no 
evidence of glaucomatous damage, which again supported the 
conclusion that the Veteran did not have glaucoma at the time 
of service in 1963.

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against a finding that the Veteran's current glaucoma 
symptoms are the result of active military service.  In this 
regard, the Board finds that with respect to the evidence 
presented, greater weight is to be accorded to the findings 
of the August 2006 and February 2007 VA examiner.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board).  

In looking at the findings of the August 2006 VA examination 
and February 2007 addendum opinion, the Board notes that the 
eye examiner took a complete history from the Veteran to 
include his in-service conjunctivitis.  The examiner, in 
reaching a diagnosis, considered the Veteran's current 
complaints, as well as the objective results from the 
physical examination,.  The Board is of the opinion, that the 
VA examiner made a diagnosis of glaucoma and reached the 
conclusion that the Veteran's current condition was not 
related to conjunctivitis noted in service, based on a 
complete and thorough review of the medical evidence of 
record and objective findings.

In contrast, the Board finds that Dr. BHB's statements to be 
equivocal at best.  The Board finds that the conclusions do 
not appear to be supported by objective medical evidence.  
The Board bases its conclusion on the doctor's own omission 
in January 2006 that after reviewing the Veteran's service 
treatment records there was a possibility that the Veteran's 
present eye condition began while in service.  (Emphasis 
added).  He previously noted that it was only occasionally 
that glaucoma began with a painful red eye.  

In the case at hand, the Board finds that Dr. BHB's opinion 
as to an etiology of the Veteran's glaucoma symptoms is too 
speculative and thus, not probative of the matter on appeal.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
The Board would note at this juncture that Dr. BHB is not an 
eye doctor, but a Family Practice physician. Thus, based on 
the aforementioned, the Board has afforded more weight to the 
opinion of the VA examiner who performed the August 2006 VA 
examination and provided the February 2007 addendum opinion, 
and finds that the clinical evidence of record does not 
support a finding of service connection.

In conclusion, the Board finds that the evidence of record is 
against the claim for entitlement to service connection for a 
bilateral eye disorder.  The evidence of record does not show 
a chronic bilateral eye disorder that is the result of active 
military service; the evidence is not in relative equipoise.  
Accordingly, as the preponderance of the evidence is against 
the claim, the appeal must therefore be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 
55-57.    

ORDER

Entitlement to service connection for flat feet is denied.

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to flat feet is denied.

Entitlement to service connection for a bilateral eye 
disorder is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


